Citation Nr: 0109429	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to retroactive payment for clothing allowance 
benefits from 1991 through 1997, pursuant to 38 U.S.C.A. § 
1162.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
February 1991.

This matter arises from an administrative decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found the veteran eligible for a 
clothing allowance for the calendar year 1998 and denied 
additional allowance prior to August 1, 1998.  The veteran 
appealed the RO's determination and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In September 2000 the veteran appeared for an RO 
hearing, and in February 2001, he appeared for a video-
conference hearing before the undersigned Board Member.


FINDINGS OF FACT

1.  In August 1991, the veteran was granted service 
connection for a left knee disability effective from February 
1991.

2.  An application for annual clothing allowance with regard 
to the service-connected left knee disability was first 
received by the RO in December 1998; payment was approved and 
paid effective August 1, 1998.

3.  In April 1999, the veteran requested retroactive payment 
of an annual clothing allowance with regard to his left knee 
disability, effective from the 1991 date of service 
connection; the RO denied the request.


CONCLUSION OF LAW

Retroactive payment of clothing allowance for 1991 through 
1997 for a left knee disability is not provided for by law.  
38 U.S.C.A. §§ 1162 (West 1991 and Supp. 2000); 38 C.F.R. §§ 
3.151(a), 3.810 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, he was advised of 
the pertinent laws, and he was afforded an opportunity to 
provide testimony at hearings before the RO and the Board.

The veteran was separated from service in February 1991.  
Shortly thereafter he filed a claim for service connection 
for a left knee disability.  In August 1991, his claim was 
granted effective from the day after his separation from 
service in February 1991.  A July 1991 VA orthopedic 
examination, which preceded the RO's rating decision, noted 
that the veteran had arthroscopic surgery during service.  
The examiner also noted that the veteran wore an Omni knee 
brace all the time.  

In December 1998, the veteran submitted an application for an 
annual clothing allowance related to his left knee 
disability, which was approved for the 1998 calendar year, 
effective from August 1, 1998.  In April 1999, the veteran 
submitted a request for a clothing allowance retroactive to 
1991.  He asserted that because he had used a knee brace 
since discharge from service, he was entitled to a clothing 
allowance benefit from the date of separation.  

A veteran is entitled to a clothing allowance if the veteran: 
(1) "because of a service-connected disability," wears or 
uses a prosthetic or orthopedic appliance (including a 
wheelchair) that tends to wear out or tear clothing; or (2) 
uses medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that 
causes irreparable damage to the veteran's outergarments. 38 
U.S.C.A. § 1162 (West 1991& Supp. 2000); 38 C.F.R. § 3.810 
(2000).

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements 
became due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination. 38 
C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

The record reflects that the veteran did not submit his first 
application for the annual clothing allowance until December 
1998, and he was paid the annual clothing allowance for the 
year 1998.  His request for retroactive payment of annual 
clothing allowance prior to August 1, 1998 was received by 
the RO in April 1999, well after the prescribed time limits 
for the years from 1991 to 1997.  Thus, entitlement to the 
annual clothing allowance for the period from 1991 to 1997 is 
not warranted. Accordingly, the Board concludes that 
retroactive payment of clothing allowance prior to August 1, 
1998 for a left knee disability based on applications 
submitted in December 1997 and June 1998 is not provided for 
by law. 38 U.S.C.A. §§ 1162, 5101 (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.151(a), 3.810 (1999).

The veteran has maintained that he was not advised by VA of 
his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, VA does not have the 
duty to provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Moreover, while the veteran testified in 
September 2000 and February 2001, that he would have applied 
for the benefits had he known they were available, there is 
no evidence to show that he was not properly advised 
according to VA practice and procedure.  Despite his 
testimony in February 2001 that he never received more than a 
single paper telling him of his award of service connection, 
the evidence of record shows otherwise.  The record reflects 
that in August 1991 the veteran was notified by VA that his 
disability compensation claim had been approved.  
Accompanying that notice were separate enclosures, including 
information regarding entitlement to other benefits and 
notices regarding vocational rehabilitation benefits.  Thus, 
there is no basis for finding that the VA in any way breached 
its duty to the veteran regarding eligibility for benefits.  
Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim lacks legal merit and 
must be denied accordingly.  Sabonis, supra.



ORDER

Entitlement to retroactive payment for clothing allowance 
benefits from 1991 through 1997, pursuant to 38 U.S.C.A. § 
1162, is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

